DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

        123 DANCE, LLC, a New York limited liability company,
             WILLIAM SPRAGUE and OLENA SPRAGUE,
                           Appellants,

                                     v.

               NEW YORK DANCE ENTERPRISES, INC.,
                      a Florida corporation,
                             Appellee.

                    Nos. 4D22-1015 and 4D22-1278

                           [December 1, 2022]

    Consolidated appeals of nonfinal orders from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Janis Brustares Keyser,
Judge; L.T. Case No. 50-2021-CA-012261-XXXX-MB.

   Derek J. Angell of Roper, P.A., Orlando, for appellants.

   Robert M. Einhorn and Michael D. Braunstein of Zarco Einhorn
Salkowski & Brito, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.